IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GARY KENYON,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Appellant,                         DISPOSITION THEREOF IF FILED.

v.                                       CASE NO. 1D13-5467

STATE OF FLORIDA,

     Appellee.
_______________________________/

Opinion filed September 19, 2014.

An appeal from the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Lauren Brudnicki, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      We reverse appellant’s conviction and sentence, and remand for a new trial.
      After a jury trial, appellant was convicted of trafficking in hydrocodone. A

witness at trial was an analyst employed by the Florida Department of Law

Enforcement who testified about the nature and quantity of the controlled

substance. After this appeal was initiated, this court relinquished jurisdiction to the

circuit court to consider appellant’s motion for post-conviction relief which raised

a claim of newly discovered evidence: that the FDLE analyst who testified at

appellant’s trial had been arrested and charged with multiple counts, including

grand theft of a controlled substance, tampering with or fabricating physical

evidence related to exhibits submitted to FDLE for testing, and trafficking in

illegal substances. The circuit court found the motion for postconviction relief to

be well taken and that appellant should be granted a new trial.


      REVERSED and REMANDED for a new trial.


WOLF, RAY, and OSTERHAUS, JJ., CONCUR.




                                          2